Title: To Thomas Jefferson from Joseph Carrington Cabell, 17 December 1824
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond.
17 Decr 1824.
I reached this place on the 12th inst and have employed the interval in taking lodgings & in occasional conferences on the interests of my district & of the state. My delay in getting to town was owing to the failure of an overseer to come to one of my farms at the time I expected him, & partly to the desire of Mrs Tucker to prolong her stay in the mountain air. I wished and intended to proceed & settle my business at Corrottoman, during the recess of the Senate,  which commences to-morrow & will continue for ten days. But the state of affairs here has induced me to remain in town, & postpone my Corrottoman’s trip till the close of the session. Our University friends were waiting for my arrival, expecting that I could give them your views & those of the Board as to the course most expedient to be pursued both in regard to the University & to the removal of the College. As I did not receive the letter you gave me reason to expect from you about the 20th of Novr I am not as fully informed upon all points as was expected & desired. Our situation is one that gives me great anxiety, more especially as regards the removal of the College. After the best consideration I could give the subject, I have determined to vote for the measure provided the College will consent to be subject to the control of the Genl Assembly. I confess that this disposition of the subject leaves me great cause of uneasiness as to the future; and yet it  seems to me the best ground to take under the circumstances of the case. Our friends in the lower House, appear disposed to oppose the removal altogether. . All seem to regret the prospect before us. Col: Randolph, Mr Loyall, & Mr Bowyer seem doubtful as to the best course to be taken. I shall struggle hard to bring the College under the power of the Assembly. Mr Johnson & all the friends of removal will oppose it with much zeal. I shall probably explain  the use I would feel disposed to make of the power of the Assembly, which is, to reduce the Capital of the College, leaving a moiety here, & transferring the residue  to Winchester & Hampden-Sidney—or other points in the state, connected with a general system. It would be utterly impracticable to procure any portion for the University, and I still most earnestly recommend the abandonment of every such idea, if any plan of the kind has ever been formed. The Hostile party in Richmond & the College aim decidedly at a great institution connected with a medical school. They are very averse to legislative control: but if they cannot get the removal on other terms, they will come under the power of the Assembly, and struggle for influence hereafter. The Republicans in Richmond including the high officers of Govt only want a preparatory college, and would be disposed to come into any reasonable measures to prevent pernicious competition. I rely greatly on them: & on the interests of the other points  referred to above: but I confess I am uneasy about the future, knowing as I do, the vast influence of the metropolis. The Delegation from the country about Wmsburg oppose the measure with great zeal. They will probably use as a last resort the propositions to keep half the capital in  Wmsburg & send half here. Mr Hay is here and advises very strongly that the University party should not oppose the removal. Judges Brooke, Green, Coalter, Brokenbrough &c who have been powerful friends of the University are decidedly in favor of the removal, but will all be for Legislative Controul. I will write you more fully from time to time.—I have advised our friends in the other House, to move immediately the reference of the Report of the Rector & Visitors to the Committee of Schools & Colleges with the view of reporting a Resolution in favor of an advance on the part of the State of the $50,000 on the credit of the debt due from the Genl Govt. I fear we shall not succeed particularly as the College question has got the start of us. But we will do every thing in our power. Mr Blatterman’s arrival here gives a favorable impulse to public opinion. It is suggested, however, that if the friends of the University should oppose the removal of the College, every effort will be made by its friends & by the metropolis to defeat every measure brot forward for the University. My amendment excites great heat in the higher circles of the opposition. The friends of the other colleges will be greatly opposed to it. Yet I shall make it a sine qua non of my vote. Genl Taylor is here entering most earnestly into the interests of the College-party. Mr Leigh, Mr Johnson, Judge Marshall, Mr Garnett, &c &c join heartily in his zeal. I speak from report—for with the most of these Gentlemen I am in no habits of intercourse. I should be truly happy to have the advice of yourself & Mr Madison, as I am surrounded by powerful adversaries, & have lost the disinterested aid of the great leaders of the Republican party. Rest assured of my unabated fidelity, & never ceasing anxiety for the prosperity of the University. I am dear sir most truly & in great haste your friendJoseph C. Cabell.